                 Case 2:21-cv-00655-SMB Document 1 Filed 04/16/21 Page 1 of 3




 1   Michael W. Halvorson, Bar #019807
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-7371
     Fax: (602) 200-7864
 4   mhalvorson@jshfirm.com
     minuteentries@jshfirm.com
 5
     Attorney for Defendants
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9   Evangelina Burgess, A Single Woman,                NO.
10                                         Plaintiff,   NOTICE OF REMOVAL
11                  V.
12   Markham Transport Inc., A Foreign
     Corporation; Bryton Keith Hopkins and Jane
13   Doe Hopkins, Husband and Wife; John and
     Jane Does 1-5; ABC Companies 1-5,
14
                                        Defendants.
15
16                  Markham Transport Inc. and Bryton Keith Hopkins (“Defendants”), pursuant to 28
17   U.S.C. §§ 1332, 1441, and 1446, file this Notice of Removal of an Arizona State Court action
18   against Defendants to the United States District Court for the District of Arizona and state as
19   follows:
20                                    PROCEDURAL HISTORY
21                  On or about March 14, 2021, an action was commenced against Defendants in the
22   Superior Court of the State of Arizona, in and for the County of Maricopa, under the case
23   number CV CV2021004185. Copies of the Pleadings so far filed are attached as Exhibit A.
24                  On March 19, 2021, Defendant Markham was served a copy of the pleadings that
25   have been attached as Exhibit A. Then, on April 12, 2021 undersigned counsel accepted service



     9249136.1
                 Case 2:21-cv-00655-SMB Document 1 Filed 04/16/21 Page 2 of 3




 1   on behalf of Defendant Bryton Hopkins. A copy of the acceptance of service on behalf of
 2   Defendant Hopkins is attached as Exhibit B.
 3                                     TIMLINESS OF REMOVAL
 4                  Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed within 30 days
 5   after the receipt by the defendants, through service or otherwise, of a copy of the initial pleading
 6   setting forth the claim for relief upon which such action or proceeding is based.
 7                  This Notice of Removal is filed within 30 days after service was affected on
 8   Defendant Markham and is therefore timely. See 28 U.S.C. § 1446(b)(1).
 9                  A Notice of Filing Notice of Removal was filed with the Superior Court in and for
10   Maricopa County. See Notice of Filing Notice of Removal (exclusive of exhibits), attached as
11   Exhibit C.
12                                        BASIS OF REMOVAL
13                  This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332
14   because the amount in controversy exceeds $75,000.00 and there is complete diversity of
15   citizenship. See 28 U.S.C. § 1332(a).
16                  Plaintiff claims personal injuries as a result of Defendants’ alleged liability, and
17   has stated that this case is Tier 3 under the Arizona Rule of Civil Procedure Rule 26.2(c)(3)
18   indicating that they believe the case to be worth in excess of $300,000. Accordingly, Defendant
19   believes Plaintiff’s claim exceeds the sum of $75,000.
20                  Defendant Markham is a Michigan Corporation with its principal place of business
21   in Grosse Point, Michigan. Accordingly, Defendant Markham is a citizen of Michigan.
22                  Defendant Bryton Hopkins is a resident of, and is domiciled in, Alabama.
23   Accordingly, Defendant Bryton Hopkins is a citizen of Alabama.
24                  Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have been properly
25   joined and served must join in or consent to the removal of the action” for all actions removed
26


                                                      2
     9249136.1
                 Case 2:21-cv-00655-SMB Document 1 Filed 04/16/21 Page 3 of 3




 1   based on diversity of citizenship. Defendants, who have both been served at this time, consent to
 2   the removal of this action.
 3                  6.     By filing this Notice of Removal, Defendants do not waive, but rather
 4   expressly reserve, all rights, defenses, and objections of any nature that they may have to
 5   Plaintiff’s claims.
 6                  WHEREFORE, Defendants respectfully request this action be removed to this
 7   Court.
 8                  DATED this 16th day of April 2021.
 9                                             JONES, SKELTON & HOCHULI, P.L.C.
10
11                                             By s/Michael W. Halvorson
                                                  Michael W. Halvorson
12                                                40 North Central Avenue, Suite 2700
                                                  Phoenix, Arizona 85004
13                                                Attorney for Defendants
14
                                     CERTIFICATE OF SERVICE
15
                    I hereby certify that on this 16th day of April, 2021, I caused the foregoing
16
     document to be filed electronically with the Clerk of Court through the CM/ECF System for
17
     filing; and served on counsel of record via the Court’s CM/ECF system.
18
     Mark P. Breyer, Esq.
19   James J. Capero, Esq.
     Breyer Law Offices, P.C.
20   3840 E. Ray Road
     Phoenix, AZ 85044
21   Attorneys for Plaintiff
22
     s/Kadie G. Lewis
23
24
25
26


                                                     3
     9249136.1
